DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuasa (U.S. 2006/0219218) in view of Okumura (U.S. 6,218633).
In regards to claim 1. Yuasa discloses a power tool (see at least fig. 1) comprising a housing (at least elements 9, 10, 11, 12, 13), a motor (8) housed in the housing (illustrated in at least fig. 1 the motor is surrounded by portions of the housing), and a handle (14) formed on the housing , the handle being provided with a speed regulating mechanism (18) for adjusting the rotational speed of the motor (see at least paragraph 40), and a speed limiting mechanism (19) cooperating with the speed regulating mechanism (see at least paragraph 40, ), wherein said speed limiting mechanism comprises a first knob 
Yuasa does not disclose a second knob disposed on two sides of the handle, said first knob and said second knob are interlocked with each other to be toggled to limit said motor.
Okumura teaches a speed regulating mechanism (8 and 6), a speed limiting mechanism (9) comprising a first knob (see fig. 2a-2c) and a second knob (fig. 2a-2c) disposed on two sides of the handle (as illustrated in fig. 2a-2c and discussed in col 4 lines 49-58 the dial 9 has a knob extending out of the housing on two sides out of two identical windows 18), said first knob and said second knob are interlocked with each other to be toggled to limit said motor (see at least col 4 lines 49-58 and col 5 lines 0-22).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify the speed limiting mechanism of Yuasa such that two knobs are provided, one on each side of the housing such that the mechanism can be operated from either side of the housing as taught by Okumura in col 4 lines 49-58. One would have been motivated to make this modification for the purpose of providing an ambidextrous control such that either hand could be used to operate the trigger as is disclosed by Okumura.
In regards to claim 7. Yuasa as modified by Okumura teaches the power tool according to claim 1, wherein said speed regulating mechanism comprises; a switch trigger (18) coupled pivotally mounted on said handle (illustrated in at least fig. 6),  and said switch trigger comprises a pivoting portion (20) mounted on said handle, and a push arm (22) and an abutting arm (18a) located on both sides of said pivoting portion which rotates around the pivoting portion.
Yuasa does not disclose wherein said speed regulating mechanism comprises a speed regulating switch for adjusting the rotational speed of said motor, and a switch trigger coupled with the speed 
Okumura teaches said speed regulating mechanism comprising, a speed regulating switch (6) for adjusting the rotational speed of said motor (see at least col 4 lines 10-13), and a switch trigger (8) coupled with the speed regulating switch (see at least col 4 lines 13-16), said speed regulating switch is provided with a pressing portion (7), and said switch trigger comprises an abutting arm (connection between trigger 8 and pressing portion 7 see col 4 lines 13-20), said abutting arm abuts said pressing portion to adjust the rotational speed of said motor (connection between trigger 8 and pressing portion 7 see col 4 lines 13-20).
It would have been obvious to one having ordinary skill in the art at the time of filling to substitute the trigger and cable of Yuasa with a speed regulating switch coupled with the switch trigger as disclosed by Okumura for the purpose of controlling the speed of the motor through electrical control instead of a wire control. It would have been obvious to substitute one known control type for another known in the art for accomplishing the same function of controlling motor speed. Additionally, one of ordinary skill would have expected either system to perform equally well. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In regards to claim 8. Yuasa as modified by Okumura teaches The power tool according to claim 7, Yuasa further discloses wherein said pivoting portion is a shaft hole (20 see at least paragraph 41), and said handle is provided with a pivoting shaft (17) that cooperates with said shaft hole (see at least fig. 5 and 6).
In regards to claim 9. Yuasa as modified by Okumura teaches The power tool according to claim 1, Yuasa further discloses wherein said housing comprises a first housing (15a) coupled to said first knob (fig. 5) and a second housing (15b), said speed regulating mechanism is received in a receiving cavity (21) defined by said first housing and said second housing (see at least fig. 5).
Yuasa as modified by Okumura teaches first and second knobs as modified in claim 1.
In regards to claim 10. Yuasa as modified by Okumura teaches The power tool according to claim 9, Yuasa further discloses wherein a first positioning portion (see at least paragraph 44 the side of boss portion 26 facing housing 15) is disposed on a side of said first knob (fig. 5) toward the first housing, and a second positioning portion (the portion of housing 15 interfacing with knob 26 see at least paragraph 44) is disposed on said first housing, said first positioning portion and said second positioning portion cooperate with each other such that said first knob switches and keeps constant speed between three speed positions (see at least fig. 4, fig. 5 and paragraph 44).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  upon examination of the art of record it has been decided that the prior art neither anticipate nor renders obvious the claimed speed limiting mechanism comprising a first knob and a second knob disposed on two sides of the handle, the first knob and the second knob are interlocked with each other for fixed rotation, the first knob provided with a rib member protruding toward the second knob and a slot formed on the rib member, and said second knob is provided with a connecting structure protruding into the rib member and a bar protruding outwardly from the connecting structure, said bar being latched and received in said slot, so that said first knob and said second knob are mutually linked.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bylund U.S. 2019/0150688 discloses trigger, speed limiter, speed regulating switch. But does not disclose the dual knobs and structure of and between the two knobs as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731